In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00046-CR



                           MICHAEL LASHUN BROWN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 235th District Court
                                    Cooke County, Texas
                                Trial Court No. CR19-00279




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens




_______________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                    MEMORANDUM OPINION

        A Cooke County jury convicted Michael Lashun Brown of aggravated sexual assault of a

child and assessed a sentence of life imprisonment.1 In our cause numbers 06-21-00045-CR and

06-21-00047-CR, Brown also appeals from two other convictions for aggravated sexual assault

of a child.

        Brown has filed a single brief raising a sole issue common to all his appeals. Brown

argues that the trial court erred by failing to grant a mistrial after it instructed the jury to

disregard evidence alluding to extraneous offenses. We addressed this issue in detail in our

opinion of this date in Brown’s appeal in cause number 06-21-00045-CR. For the reasons stated

therein, we likewise conclude that error has not been shown in this case.

        We affirm the trial court’s judgment.




                                                    Scott E. Stevens
                                                    Justice

Date Submitted:           February 2, 2022
Date Decided:             March 15, 2022

Do Not Publish




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Second Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.